Title: From Alexander Hamilton to the New York Committee of Correspondence, 12 April 1777
From: Hamilton, Alexander
To: New York Committee of Correspondence


Head Quarters Morris Town [New Jersey]April 12th 1777
Gentlemen,
I this day received your favour of the 8th instant.
Hurry of business prevents my entering into a particular detail of affairs, either with respect to the enemy, or ourselves; though matters remain much in the same situation, as when I last wrote. The enemy are unquestionably preparing to take the field as soon as possible; notwithstanding which, I believe it may be full as late, as I at first suggested, before they will be perfectly ready for a general movement. By several persons, who have come out of New York, within these few days, it is pretty well confirmed, that they have constructed a bridge to be laid upon boats, for the purpose, in all probability, of crossing the Delaware.
The new levies begin to come in from the southward, but not in such large numbers, as could be wished. It is to be hoped however, that we shall shortly be sufficiently re-inforced to give an effectual obstruction to their designs. The Congress have resolved, if the General approves, to form a camp on the West side of the Delaware, and have called upon Pensylvania to furnish 3000 militia to join the same. Every nerve must and will be strained to prevent Philadelphia falling into the enemy’s hands. It is a place of infinite importance.
It is said, there are favourable accounts, lately received from Doctor Franklin; but we have no authentic advice of the kind; nor does the report extend to any particulars.
Your sentiments of Major Edmiston’s conduct, correspond with the General’s ideas of it. He had given some directions to General Schuyler on the subject. Besides other purposes, it might serve, the design of his going to Canada, was evidently that he might be a vehicle of instructions to General Carleton. It would be the most convenient, certain and expeditious mode, they could have fallen upon to convey them. I communicated the paragraph of your letter respecting him, to His Excellency. He wishes the Major might be sent on directly to Philadelphia. I fancy he would be glad to be saved the trouble of an interview with him.
I should be obliged to you to inform the Convention, that it is my opinion The General will not permit Mr Le Roy to go into New York. It is a determined point with him to grant no such indulgence, when any matter of the kind is referred to him, unless the person applying can assign the most substantial reasons for his request and can also produce explicit credentials of his political principles and conduct being favourable to the American cause. I conclude from my being instructed to require his parole that he cannot give satisfaction on these points. If however he should obtain permission, I will execute the resolve transmitted to me. For the future, if the convention have cogent reasons for allowing any subject of the state to go into the enemy, as they are the best judges of all the circumstances concerning him, they had better send him in, without referring the matter particularly to The General.
I take the liberty to inclose a letter to the care of Mr. Jay, the delivery of which to him will be a favour conferred on   Gentlemen Your most respectful servt
A Hamilton
